UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þQUARTERLYREPORTPURSUANTTO SECTION13OR15(d)OF THE SECURITIESEXCHANGEACTOF 1934 For the quarterly period ended September 27, 2013 OR oTRANSITIONREPORTPURSUANTTO SECTION13OR15(d)OF THE SECURITIESEXCHANGEACTOF 1934 For the transition period from to Commission file number: 000-53088 COMMANDCENTER,INC. (Exact Name of Registrant as Specified in its Charter) Washington 91-2079472 (State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3901 N. Schreiber Way, Coeur d‘Alene, ID (Address of Principal Executive Offices) (Zip Code) (208) 773-7450 (Registrant's Telephone Number, including Area Code). (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the Registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the Registrant is a large accelerated filer o , an accelerated file o , a non-accelerated filer o , or a smaller reporting company (as defined in Rule 12b-2 of the Exchange Act) þ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes o No þ APPLICABLE ONLY TO CORPORATE ISSUERS: Number of shares of issuer's common stock outstanding at November 6, 2013: 59,611,242 FORM 10-Q TABLE OF CONTENTS Page PART I.FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Condensed Balance Sheets as of September 27, 2013 and December 28, 2012 3 Consolidated Condensed Statements of Income for the Thirteen and Thirty-nine weeks ended September 27, 2013 and September 28, 2012 4 Consolidated Condensed Statements of Cash Flows for the Thirty-nine weeks ended September 27, 2013 and September 28, 2012 5 Notes to Consolidated Condensed Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures about Market Risk 14 Item 4. Controls and Procedures 14 PART II.OTHER INFORMATION Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Default on Senior Securities 15 Item 4. Mine Safety Disclosure 15 Item 5. Other Information 15 Item 6. Exhibits 16 Signatures 17 2 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Command Center, Inc. Consolidated Condensed Balance Sheets September 27, December 28, ASSETS (Unaudited) Current Assets Cash $ $ Restricted cash - Accounts receivable, net of allowance for doubtful accounts Prepaid expenses, deposits and other Prepaid workers' compensation Other receivables Current portion of workers' compensation deposits Total Current Assets Property and equipment - net Workers' compensation risk pool deposit, less current portion Goodwill Intangible assets - net Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ $ Checks issued and payable Account purchase agreement facility Other current liabilities Contingent liability - Accrued wages and benefits Current portion of workers' compensation premiums and claims liability Total Current Liabilities Long-Term Liabilities Warrant liabilities Workers' compensation claims liability, less current portion Total Liabilities Commitments and contingencies Stockholders' Equity Preferred stock – 5,000,000 shares, $0.001 par value, authorized; none issued - - Common stock - 100,000,000 shares, $0.001 par value, authorized; 59,611,242 and 59,611,242 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See accompanying notes to consolidated condensed financial statements. 3 Command Center, Inc. Consolidated Condensed Statements of Income (Unaudited) Thirteen Weeks Ended Thirty-nine Weeks Ended September 27, September 28, September 27, September 28, Revenue $ Cost of staffing services Gross profit Selling, general and administrative expenses Depreciation and amortization Income from operations Interest expense and other financing expense ) Change in fair value of derivative liabilities ) ) Net income before income taxes Provision for income taxes - ) - ) Net income $ Earnings' per share: Basic $ Diluted $ Weighted average shares outstanding: Basic Diluted See accompanying notes to consolidated condensed financial statements. 4 Command Center, Inc. Consolidated Condensed Statements of Cash Flows (Unaudited) Thirty-nine Weeks Ended September 27, September 28, Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operations: Depreciation and amortization Change in allowance for doubtful accounts ) Change in fair value of derivative liabilities ) Common stock issuable for services - Stock based compensation Changes in assets and liabilities: Accounts receivable - trade ) Restricted cash ) Prepaid workers' compensation ) ) Other receivables ) ) Prepaid expenses, deposits and other ) ) Loss on disposition of property and equipment - Deferred tax asset - Workers' compensation risk pool deposits ) ) Accounts payable ) Checks issued and payable ) Other current liabilities Accrued wages and benefits ) Workers' compensation premiums and claims liability ) Net cash provided (used) by operating activities ) Cash flows from investing activities Purchase of property and equipment ) ) Sale of property and equipment - Cash paid for acquisition of subsidiary - ) Net cash (used) provided by investing activities ) Cash flows from financing activities Net proceeds from account purchase agreement facility ) Payments on notes payable - ) Net cash (used) provided by financing activities ) Net increase in cash Cash, beginning of period Cash, end of period $ $ Non-cash investing and financing activities Common stock issued for subsidiary $
